Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 5, 2011 TRANS WORLD ENTERTAINMENT CORPORATION (Exact name of registrant as specified in its charter) New York 0-14818 14-1541629 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) identification No.) 38 Corporate Circle, Albany, New York (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (518) 452-1242 None (Former name or former address, if changed since last report.) 2 ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION On January 5, 2011, Trans World Entertainment Corporation issued a press release announcing its holiday sales results. A copy of Trans World Entertainment Corporations press release is furnished with this report as Exhibit 99.1, and is incorporated herein by reference. In accordance with General Instruction B.2 of Form 8-K, the information in this Current Report on Form 8-K is being furnished under Item 2.02 and shall not be deemed to be filed for purposes of Section 18 of the Securities Exchange Act of 1934 (the Exchange Act) or otherwise subject to the liabilities of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (c) EXHIBITS. The following are furnished as Exhibits to this Report: Exhibit No. Description 99.1 Trans World Entertainment Corporation Press Release dated January 5, 2011. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TRANS WORLD ENTERTAINMENT CORPORATION Date: January 7, 2011 /s/ John Sullivan John J. Sullivan Executive Vice President-Finance, Chief Financial Officer and Secretary 4 EXHIBIT INDEX Exhibit No. Description 99.1 Trans World Entertainment Corporation Press Release dated January 5, 2011.
